            Case 2:19-mc-00050-KJM-AC Document 20 Filed 09/08/20 Page 1 of 4



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:19-MC-00050-KJM-AC
12                 Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13                 v.                                 FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $408,750.00 IN U.S.                ALLEGING FORFEITURE
     CURRENCY,
15
                   Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Li

18 Qiu Lin (“Lin”), by and through their respective counsel, as follows:

19          1.     On or about December 11, 2018, claimant Lin filed a claim in the administrative

20 forfeiture proceedings with the Drug Enforcement Administration with respect to the Approximately

21 $408,750.00 in U.S. Currency (hereafter “defendant currency”), which was seized on October 15, 2018.

22          2.     The Drug Enforcement Administration has sent the written notice of intent to forfeit

23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

24 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person

25 other than the claimant has filed a claim to the defendant currency as required by law in the

26 administrative forfeiture proceeding.

27          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                       1
                                                                           Stipulation to Extend Time to File Complaint
            Case 2:19-mc-00050-KJM-AC Document 20 Filed 09/08/20 Page 2 of 4



 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 3 the parties. That deadline was March 11, 2019.

 4          4.      By Stipulation and Order filed March 6, 2019, the parties stipulated to extend to May 10,

 5 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

 6 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 7 forfeiture.

 8          5.      By Stipulation and Order filed May 17, 2019, the parties stipulated to extend to July 9,

 9 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

10 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

11 forfeiture.

12          6.      By Stipulation and Order filed July 3, 2019, the parties stipulated to extend to September

13 9, 2019, the time in which the United States is required to file a civil complaint for forfeiture against

14 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

15 forfeiture.

16          7.      By Stipulation and Order filed September 10, 2019, the parties stipulated to extend to

17 November 8, 2019, the time in which the United States is required to file a civil complaint for forfeiture

18 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

19 subject to forfeiture.

20          8.      By Stipulation and Order filed November 6, 2019, the parties stipulated to extend to

21 January 7, 2020, the time in which the United States is required to file a civil complaint for forfeiture

22 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

23 subject to forfeiture.

24          9.      By Stipulation and Order filed January 9, 2020, the parties stipulated to extend to March

25 7, 2020, the time in which the United States is required to file a civil complaint for forfeiture against

26 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

27 forfeiture.

28          10.     By Stipulation and Order filed March 10, 2020, the parties stipulated to extend to May 7,
                                                       2
                                                                              Stipulation to Extend Time to File Complaint
            Case 2:19-mc-00050-KJM-AC Document 20 Filed 09/08/20 Page 3 of 4



 1 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 2 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 3 forfeiture.

 4          11.     By Stipulation and Order filed May 12, 2020, the parties stipulated to extend to July 6,

 5 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 6 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 7 forfeiture.

 8          12.     By Stipulation and Order filed July 20, 2020, the parties stipulated to extend to

 9 September 4, 2020, the time in which the United States is required to file a civil complaint for forfeiture

10 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

11 subject to forfeiture.

12          13.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

13 extend to November 3, 2020, the time in which the United States is required to file a civil complaint for

14 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

15 currency is subject to forfeiture.

16          14.     Accordingly, the parties agree that the deadline by which the United States shall be

17 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

18 alleging that the defendant currency is subject to forfeiture shall be extended to November 3, 2020.

19    Dated:      9/1/2020                                   MCGREGOR W. SCOTT
                                                             United States Attorney
20

21                                                           /s/ Kevin C. Khasigian
                                                             KEVIN C. KHASIGIAN
22                                                           Assistant U.S. Attorney
23

24    Dated:      9/1/2020                                   /s/ Isaac Safier
                                                             ISAAC SAFIER
25                                                           Attorney for Li Qui Lin
                                                             (As authorized via email)
26

27

28
                                                         3
                                                                              Stipulation to Extend Time to File Complaint
          Case 2:19-mc-00050-KJM-AC Document 20 Filed 09/08/20 Page 4 of 4



 1        IT IS SO ORDERED.

 2 Dated: September 4, 2020.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            4
                                                           Stipulation to Extend Time to File Complaint
